Case 4:17-cv-13292-LVP-EAS ECF No. 110 filed 06/20/19         PageID.2577       Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 AFT MICHIGAN,

              Plaintiff,

                                                Civil Case No. 17-13292
 v.                                             Honorable Linda V. Parker
                                                Mag. Judge Elizabeth A. Stafford
 PROJECT VERITAS, and
 MARISA L. JORGE,

           Defendants.
 ________________________________/

      ORDER GRANTING THE MICHIGAN ATTORNEY GENERAL’S
              MOTION TO INTERVENE (ECF NO. 106)

       Presently before the Court is the Michigan Attorney General’s Motion to

 Intervene under Federal Rules of Civil Procedure 24(a) and 5.1(a)(2).

       Federal Rule of Civil Procedure 24(a) provides that a court must permit

 intervention by anyone who has been given an unconditional right to intervene by a

 federal statute. Congress provides an unconditional right to intervene pursuant to

 28 U.S.C. § 2403, which states that federal courts “shall permit” a state to

 intervene in any suit “wherein the constitutionality of any statute of that State

 affecting the public interest is drawn in question.” Defendants, in their

 interlocutory appeal to the Sixth Circuit Court of Appeals, challenge the

 constitutionality of Michigan’s Eavesdropping Statute, Mich. Comp. Laws §§
Case 4:17-cv-13292-LVP-EAS ECF No. 110 filed 06/20/19          PageID.2578    Page 2 of 2




 750.539a, 750.539c, as facially unconstitutional under the vagueness doctrines of

 the Due Process Clause of the Fifth Amendment and First Amendment,

 respectively.

           On April 18, 2019, pursuant to Federal Rule of Civil Procedure 5.1(a)(2),

 counsel for Defendants delivered a notification to the Department of Attorney

 General noticing their constitutional challenge to Michigan’s Eavesdropping

 Statute. This Court also received notice on May 14, 2019, pursuant to Rule 5.1

 (a)(2).

           Upon consideration of the Michigan Attorney General’s timely motion and

 the concurrence of all parties, the Court concludes that the Michigan Attorney

 General is entitled to intervene and grants the motion.

           Accordingly,

           IT IS ORDERED, that the Michigan Attorney General’s Motion to

 Intervene (ECF No. 106) is GRANTED.

           IT IS SO ORDERED.

                                                  s/ Linda V. Parker
                                                  LINDA V. PARKER
                                                  U.S. DISTRICT JUDGE


  Dated: June 20, 2019




                                             2
